Citation Nr: 1605422	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  08-09 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include bronchitis.  

2.  Entitlement to service connection for a teeth condition.

3.  Entitlement to service connection for degenerative joint disease of the hips.  

4.  Entitlement to service connection for degenerative joint disease of the lumbar spine.  

5.  Entitlement to an initial rating in excess of 10 percent for service-connected dermopathy.  

6.  Entitlement to an increased rating in excess of 40 percent for service-connected glaucoma.   

7.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Roanoke, Virginia.  The RO in Roanoke, Virginia, now has jurisdiction of this appeal, as the Veteran now resides in Virginia.  

In June 2010, the Veteran testified before the undersigned Veterans Law Judge with respect to the issues involving degenerative joint disease (which was then characterized as entitlement to service connection for rheumatoid arthritis) and TDIU.  A transcript of that hearing is associated with the claims file.  

The Veteran also requested a hearing in conjunction with the other issues on appeal.  See VA Form 9 dated September 2010 and July 2012.  In October 2015, the Veteran was notified that a Central Office Board hearing was scheduled in December 2015.  Although the hearing notice was sent to the Veteran's address of record and was not returned by the U.S. Postal Service as undeliverable, the Veteran did not appear for the scheduled hearing and he has not provided good cause for his failure to appear, or requested rescheduling of the hearing.  Under these circumstances, the Veteran's request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (2015).  

In August 2010, the Board reopened the claims of service connection for degenerative joint disease of the hips and lumbar spine (which, as noted, was previously characterized as service connection for rheumatoid arthritis), and remanded those claims, as well as the issue of entitlement to TDIU, for additional evidentiary development.  [The other issues now on appeal had not, yet, been perfected for appeal.]

In August 2010, the Board also remanded the issue of entitlement to an increased rating for diabetes mellitus for the issuance of a statement of the case, in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  The RO - the agency of original jurisdiction (AOJ) - issued an SOC in March 2013, but the Veteran did not perfect his appeal by filing a timely substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2015).  Moreover, the AOJ has not taken any action to indicate that the filing of a substantive appeal has been waived.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Therefore, the issue of entitlement to an increased rating for service-connected diabetes mellitus is not in appellate status, and will not be addressed in this decision.

With respect to the characterization of the claim involving a respiratory disability, the Board notes that the current appeal arises from a claim for service connection for a lung condition that was filed by the Veteran in October 2010.  The record reflects that, in April 2006, the Veteran filed a claim seeking service connection for several disabilities, including emphysema.  In a March 2007 rating decision, the RO denied service connection for emphysema on the basis that there was no evidence of the disability being claimed.  Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal of his emphysema claim.  Nevertheless, review of the evidentiary record reveals an August 2005 VA outpatient treatment record which reflects that the Veteran was diagnosed with bronchitis after complaining of congestion and occasional coughing.  

While the August 2005 VA treatment record was not associated with the evidentiary record at the time of, or within one year of, the March 2007 rating decision, it was in the constructive possession of VA adjudicators when it was generated and, thus, must be considered as having been of record within one year of the March 2007 decision.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board also finds the August 2005 VA treatment record clearly constituted new and material evidence as contemplated by 38 C.F.R. § 3.156(b), as it showed a diagnosis of a respiratory disability, was not of record at the time of the previous decision, and relates to an unestablished fact necessary to substantiate the claim.  

In this context, the Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter.'"  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

In this case, while the Veteran did not provide any details as to why he believed he was entitled to service connection for emphysema, it is reasonable to assume that he attributed his claimed emphysema to events that occurred during service.  After his emphysema claim was denied, the Veteran continued to seek service connection for a respiratory disability, however variously claimed and diagnosed, on the same factual basis, e.g., as due to events he experienced in service.  Therefore, under Boggs and Velez, the Board finds that the Veteran's more recent claim for service connection for a lung condition is not a new claim for a separate and distinct disability, as seeks service connection for a respiratory disability and is based on the same factual basis.  

Given the foregoing, the Board finds that the March 2007 rating decision did not become final as the evidentiary record contained a diagnosis of a respiratory disability, e.g., bronchitis, at that time.  Therefore, the claim for service connection for emphysema remained an original claim that was never readjudicated based upon all evidence of record.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  However, the Board has recharacterized this issue to include any respiratory disability reflected in the record, as reflected on the first page of this decision.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the Court found that the scope of a claimant's claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In addition to the paper claims file, there are paperless, electronic (Virtual VA and Veterans Benefit Management System) claims files associated with the Veteran's appeal.  A review of VBMS reflects that, with the exception of statements submitted by the Veteran's representative in April and December 2014, the documents are either duplicative of records already associated with the paper claims file or are not relevant to the issues on appeal.  The Board's review of Virtual VA reveals additional VA treatment records dated through June 2014 that were considered by the AOJ in the most recent SSOC issued in October 2014.  

Unfortunately, for reasons discussed below, the Board finds that the directives of the August 2010 rating decision have not been substantially complied with with respect to the hips and lumbar spine claims on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the issues of entitlement to service connection for degenerative joint disease of the hips and lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The issues of entitlement to an increased rating for service-connected glaucoma, and entitlement to TDIU, are also addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The evidence of record shows that a chronic respiratory disability was not noted during or at separation from service but, instead, was manifested many years after service and has not been shown to be etiologically related to the Veteran's period of active service.  

2.  The evidence does not reflect that the Veteran has a diagnosed dental disability that is subject to VA compensation, and he is already in receipt of VA dental treatment.

3.  At no time during the appeal period has service-connected dermopathy involved more than five percent of the entire body or more than five percent of the exposed areas affected, or required systemic therapy such as corticosteroids or other immunosuppressive drugs.  

4.  The scheduler criteria are adequate to evaluate service-connected dermopathy, and entitlement to a TDIU due to service-connected dermopathy has not been raised in conjunction with the increased rating claim on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bronchitis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to VA dental treatment are not met.  38 U.S.C.A. § 1110, 1131, 1712, 5107 (West 2014); 38 C.F.R. § 3.381, 17.161 (2015).

3.  The criteria for a rating in excess of 10 percent for service-connected dermopathy are not met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10 (2015); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7899- 7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his/her possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

With respect to the service connection claims being decided in this decision, in a February 2011 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his service connection claims, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2011 rating decision reflects the initial adjudication of the claims after issuance of these letters.  Hence, the February 2011 letter-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.  

With respect to the increased rating claim decided herein, the Veteran has appealed with respect to the propriety of the initially assigned rating for his dermopathy disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for dermopathy was granted and initial rating assigned in the September 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating assigned to his glaucoma disability, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with this appeal, including the Veteran's service treatment records and all post-service VA and private treatment records identified by the Veteran.  Additionally, the Veteran has been provided with VA examinations in conjunction with the increased rating claim decided herein, including in September 2009 and May 2012.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to issue a decision on the increased rating claim decided herein, as they include an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the increased rating claim, and no further examination is necessary.

The Board acknowledges that the Veteran has not been afforded a VA examination and/or opinion in connection with his claim of service connection for a respiratory disability or a dental condition; however, the Board finds that a VA examination is not necessary to decide those claims.  Specifically, with respect to the claim for a respiratory disability, the Veteran has not alleged that he has had continuity of related symptomatology since service and there is no competent evidence showing that his claimed disability is otherwise a result of his military service.  With respect to the dental claim, there is no evidence, to include the Veteran's own statements, that he sustained dental trauma during service which resulted in the loss of substance of the body of the maxilla or mandible.  Nor is there evidence that he has a diagnosed dental disability that is subject to VA compensation.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the claims, and the Board will proceed with review of the Veteran's claims based upon all relevant evidence.

Additionally, in June 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In this regard, the Court has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, the undersigned Veterans Law Judge enumerated the issues on appeal at that time- entitlement to service connection for degenerative joint disease affecting the hips and lumbar spine and entitlement to TDIU - and information was solicited regarding the onset of his claimed disabilities and why he believes service connection is warranted for each claimed disability.  The Veteran also testified about how his service-connected disabilities preclude him from securing and maintaining substantial gainful employment.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Disabled Veterans of America who asked questions to ascertain whether there was additional evidence needed to substantiate the claims on appeal, and the VLJ sought to identify any pertinent evidence not currently associated with the record.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. 

As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims on appeal based on the current record. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service Connection Claims

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Bronchitis and dental conditions are not explicitly recognized as a chronic disease under 38 C.F.R. § 3.309(a) and, thus, Walker and the theory of continuity of symptomatology as an alternative route to establish service connection is not applicable to this case. 

In addition to the foregoing, VA regulations also provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  See 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Respiratory Disability

In October 2010, the Veteran submitted a written statement wherein he asserted, in pertinent part, that he has a lung condition that could have resulted from smoking, exposure to the herbicide Agent Orange, or lead poisoning that affected the nerves throughout his body.  With respect to the reported lead poisoning, the Veteran reported that lead was used for teeth fillings during service and that the lead remained in his system for an unusual time.  

Review of the record shows the Veteran was diagnosed with bronchitis in August 2005.  Therefore, he has met the first criteria of service connection, a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

At this juncture, the Board notes that the Veteran's exposure to herbicides has been conceded, given his service in the Republic of Vietnam from February 1968 to February 1969.  See January 2002 rating decision.  However, service connection is not available on a presumptive basis as due to exposure to herbicides because bronchitis is not included on the list of presumptive diseases in 38 C.F.R. § 3.309(e) and the Veteran has not been otherwise diagnosed with a pulmonary/respiratory disability that is presumptively associated with herbicide exposure, such as respiratory cancer.  See 38 C.F.R. § 3.309(e).  Notwithstanding the inapplicability of the foregoing regulations, the Board must still consider whether service connection may be established on a direct a basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board also notes that, for claims filed after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The Veteran filed his claim for emphysema and a lung condition in April 2006 and October 2010, respectively; therefore any respiratory disability that resulted from his tobacco use during service is specifically excluded from service connection.  However, VA's General Counsel held that neither 38 U.S.C. § 1103(a) nor VA's implementing regulations at 38 C.F.R. § 3.300 bar a finding of secondary service connection for a disability related to the Veteran's use of tobacco products after the Veteran's service, where that disability is proximately due to a service-connected disability that is not service connected on the basis of being attributable to the Veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (Oct. 28, 2003); see also Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001) (holding that, when a smoking - or other substance abuse-induced disorder is secondary to, or is caused or aggravated by, a primary service-connected disability, then the claimant may be entitled to compensation); VA Adjudication Procedures Manual Rewrite (M21-1MR), pt. IV, subpt. ii, ch. 2, § K(68)(d)-(f) (outlining the adjudicatory process for such a claim).

Therefore, the Board will address whether there is evidence showing the Veteran's bronchitis occurred in or became manifest during service as a result of some other event in service other than his use of tobacco products during service, or is caused or aggravated by a service-connected disability.  

With respect to in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran's service treatment records (STRs) show various complaints of respiratory symptoms.  In August 1967, the Veteran was diagnosed with a simple upper respiratory infection after complaining of a head cold, runny nose, and slight cough.  There were no other similar complaints until January 1969 when he complained of cough and pain in his thoracic region and expressed concern with having cancer or tuberculosis.  The examiner noted, however, that neither condition was likely and that his pain and cough were due to cigarette smoking.  In June 1969, he complained of a chest cold manifested by congestion.  No diagnosis was rendered at that time but he was prescribed a vitamin.  

While the Veteran complained of various respiratory symptoms during service, the Board finds probative that his reported respiratory symptoms were attributed to acute and transitory conditions and were not diagnosed as or attributed to a chronic respiratory disability, including bronchitis.  Significantly, the June 1970 separation examination revealed normal clinical findings concerning the lungs and chest, including a normal chest x-ray, and the Veteran denied having shortness of breath, pain or pressure in his chest, or chronic cough at that time.  

The Board also notes there is no lay or medical evidence of record showing the Veteran complained of or was diagnosed with bronchitis or any other respiratory disability within one year of separation from service.  In fact, the Veteran has not reported having continued respiratory problems or symptoms since service and that the medical evidence does not support any such finding.  

Indeed, the first post-service medical evidence of a respiratory problem is shown in a September 1999 VA treatment record which reflects that the Veteran complained of shortness of breath.  Despite the Veteran's complaints, however, his chest x-ray was normal and no pertinent diagnosis was rendered at that time.  Thereafter, in June 2001, the Veteran complained of a cough and wheezing that reportedly occurred after inhaling gaseous materials from a garbage truck a few days earlier.  See also July 2009 VA treatment record.  The Veteran reported having a long-term problem with shortness of breath but the examiner also noted he had a history of tobacco abuse.  The first diagnosis of a chronic respiratory disability is shown in August 2005, when the Veteran was diagnosed with bronchitis after complaining of congestion and occasional coughing; the examiner noted the Veteran continued to smoke (although he reported that he was trying to quit).  In April 2010, the Veteran requested that a chest x-ray be conducted due to his complaints of coughing and difficulty breathing.  It does not appear that a chest x-ray was conducted at that time and the subsequent treatment records do not contain any additional complaints, treatment, or diagnoses of a respiratory disability.  

In evaluating this claim, the Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this case, the first diagnosis of a chronic respiratory disability is shown in August 2005, 35 years after the Veteran separated from service.  The Board notes that the Veteran complained of respiratory symptoms prior to that time, but the Board finds probative that those complaints are not documented in the record until 1999, nearly 30 years after military service.  Moreover, while the Veteran reported having a long-term problem with shortness of breath, his physicians have consistently noted his long-standing history of tobacco when he seeks treatment for his respiratory symptoms, with no indication that his symptoms began in or are otherwise related to his military service.  

Indeed, the Board finds significant that there is no competent medical evidence or opinion of record which suggests that there exists a nexus between any incident or symptoms manifested in service and the Veteran's current diagnosis of bronchitis, which was diagnosed many years thereafter.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's respiratory disability, as there is no indication that his disability is related to service, given the lack of evidence showing a diagnosis of a chronic respiratory disability during or at separation from service or credible evidence of continuity of related symptomatology since service.  See McLendon, supra.  

The Board has considered the lay assertions proffered by the Veteran and/or his representative regarding the medical or etiologic relationship between the Veteran's bronchitis and service, including that the dental work he received during service resulted in lead poisoning, which, in turn, caused his current respiratory disability.  However, the Board notes that the matter of the medical etiology of the Veteran's respiratory disability is one within the province of trained professionals, as the claimed disability is not a condition that is generally capable of lay observation.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  While the Veteran is competent to report the onset, nature, and severity of the respiratory symptoms he experiences, neither the Veteran nor his representative are shown to possess the appropriate training and expertise to render a competent and probative (i.e., persuasive) opinion on the medical matter upon which this claim turns.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Therefore, the lay assertions of medical nexus between the Veteran's claimed respiratory disability and his military service are not considered competent or probative evidence favorable to his claim.  

In sum, the evidence of record shows that, while the Veteran complained of respiratory symptoms during service, a chronic respiratory disability was not noted during or at separation from service, was not manifested for many years thereafter, and has not been shown to be etiologically related to the Veteran's period of military service.  There is also no competent medical evidence showing the Veteran's post-service tobacco use has resulted in any respiratory disability, including bronchitis, that is caused or aggravated by a service-connected disability.  

Therefore, the Board finds that the claim for service connection for a respiratory disability, including bronchitis, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, because the preponderance of the evidence weighs against the Veteran's claim, that doctrine is not applicable in the instant appeal and his claims must be denied.  38 U.S.C.A. § 5107.

Dental Claim

In October 2010, the Veteran submitted a written statement wherein he asserted, in pertinent part, that he had liver damage that could have resulted from lead that was used for teeth feelings after a combat injury in Vietnam.  He reported that the lead remained in his system for an unusual time and also resulted in pockets of lead in his gums.  The AOJ accepted the Veteran's statement as an informal claim of service connection for a tooth condition.  

In support of his claim, the Veteran has asserted that he received treatment on his teeth during service but he has not provided any information or details as to the circumstances that led to him receiving treatment, including whether he experienced any dental trauma during service.  Nevertheless, the Veteran has asserted that his current dental disability has been attributed to arthritis, gout, and lead poisoning.  See December 2011 NOD.  

The Board notes that a claim of service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In this case, however, review of the record shows the Veteran is already receiving dental treatment.  While VA treatment records reflect that the Veteran's dental category is classified as Class III, there is no other indication as to when or on what basis the Veteran's outpatient treatment was authorized.  Nevertheless, because he is already receiving VA dental treatment, that aspect of a dental claim will not be discussed any further.  

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in § 17.161 of this chapter, but not for purposes of compensation.  See 38 C.F.R. § 3.381(a) (concerning service connection for dental treatment purposes). 

In this case, review of the record shows the Veteran has several missing teeth, as well as caries in teeth # 23, 24, and 26.  His treatment has included, but is not limited to fillings and other restorative measures, as well as having tooth #26 removed and being given dentures.  See VA treatment records dated December 2007, January 2008, and November 2013.  In fact, VA treatment records reflect that the Veteran has no remaining functional teeth, roots, or implants; however, the evidence reflects that he has been diagnosed with acquired loss of teeth and retains normal mandibular relationship.  See VA treatment records dated September and October 2013 and February 2014 (located on Virtual VA pp. 24, 85, 110, 111).  Indeed, there is no evidence of record that he has irreplaceable missing teeth or that any loss of teeth has been caused by loss of substance of the body of the maxilla or mandible, as the evidence reflects that the Veteran retains favorable maxilla-mandibular relationship.  See September 2013 VA treatment record.  Moreover, the Veteran has not contended, and the evidence does not otherwise demonstrate, that he sustained any direct injury or trauma to the teeth or suffered from any qualifying disease of the jaw during service.  There is also no suggestion of any other compensable condition as specified by 38 C.F.R. § 4.150.  

Thus, the preponderance of the evidence is against service connection for compensation purposes for a dental disorder, and the claim must be denied.  38 C.F.R. § 3.102.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In September 2009, the AOJ awarded service connection for dermopathy (as a complication of service-connected diabetes mellitus) and assigned an initial 10 percent rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7806, effective December 10, 2008.  

Later in September 2009, the Veteran submitted a written statement which the AOJ accepted as a notice of disagreement as to the initial rating assigned to his service-connected dermopathy disability, which is the basis of this appeal.

As noted, the Veteran's dermopathy disability is rated under DC 7899-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  38 C.F.R. § 4.27 (2015). 

In this case, the hyphenated diagnostic code assigned for service-connected dermopathy indicates that an unlisted skin disability, under DC 7899, was the service-connected disorder, while the residual condition (to which the Veteran's service-connected dermopathy is rated by analogy) is dermatitis or eczema, which is evaluated under DC 7806.

DC 7806 provides that a 10 percent rating is warranted for dermatitis or eczema that involves at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; requires systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The pertinent evidence relevant to this claim includes VA examination reports dated September 2009 and May 2012, as well as VA treatment records, and statements submitted by the Veteran in support of his claim.  

The Board notes that the physician who conducted the May 2009 VA diabetes mellitus noted there were plaque-like lesions over his tibia; however, the examiner did not state what percentage of his exposed skin or total body area was affected by the lesions.  However, during the September 2009 VA skin examination, the examiner rendered a diagnosis of epidermal cysts and skin dyschromia, noting that the Veteran had multiple cystic lesions behind his ears on the right malar side, as well as his nose, which ranged from four to six millimeters.  The Veteran reported that the lesions occurred intermittently and are manifested by swelling and occasional pain.  The examiner also noted there were dyschromic changes (discoloration) on his feet and toes, particularly on the first digit of his left foot.  In this regard, the examiner noted that the skin on the Veteran's upper and lower extremities appeared xerotic, with evidence of dry blisters and lesions on the lower arms.  Otherwise, the examiner noted the Veteran's skin was normal color, turgor, tone, and temperature.  The examiner noted that the Veteran's skin disability (on both the upper and lower portions of his body) covered less than five percent of his exposed skin and less than five percent of his total body area and had not been treated in the past 12 months.  

During the May 2012 VA skin examination, the examiner did not provide any relevant diagnosis, as he noted the Veteran denied any current skin rashes but reported being treated in the past for excoriations over the lower legs.  The Veteran reported having occasional pain in his skin which usually occurred after he showers or performs any physical work.  He stated that the pain occurs in random places and is relieved by applying Capsaicin.  The examiner noted the Veteran conflates his skin problems with gout and also noted that he did not have either condition at the time of the examination.  Indeed, while the Veteran had thickened toenails, the examiner noted there was no evidence of scarring, disfigurement, systemic manifestations, or other objective findings relevant to a skin disability at that time.  The examiner also noted there was no evidence of diabetic dermopathy.  In this regard, the examiner noted that review of the evidence shows a description of mild dermatitis over the lower legs in the past that was thought to be due to psychogenic factors with evidence of scratching, but there was no evidence of any significant pathology.  

VA treatment records show that, in December 2010, the Veteran complained of a painful rash, which he stated was not itchy.  Objective examination revealed several small red papules on the right scalp, forehead, and eyelid; however, the examiner stated that the cause of the rash was unclear although he suspected shingles.  A subsequent culture confirmed that the rash was due to virus-related shingles.  In February 2011, there was a small subcutaneous cyst behind the Veteran's right ear that measured .5 centimeters.  In September 2012, the Veteran had a skin lesion on his left lower leg just above the ankle, which was noted to be flat and the size of a small pea in diameter.  There was also evidence of discoloration.  In October 2012, the Veteran reported having itchy bumps on his skin intermittently since service.  The examiner noted that a clear rash was not noted but there was a nodule on his right arm that appeared benign.  

In light of the foregoing, the Board finds that the Veteran's service-connected dermopathy does not warrant a rating higher than 10 percent at any time relevant to this appeal.  Indeed, while the evidence reflects that the Veteran occasionally experiences cystic lesions/cysts and discoloration (dyschromia) on various parts of his body, the evidence shows that these lesions cover less than five percent of exposed skin and less than five percent of his total body area.  See VA examinations dated September 2009 and May 2012; see also VA treatment records dated February 2011 and September 2012.  The evidence also shows the lesions are successfully treated with Capsaicin - - a topical analgesic (pain reliever) - when they occur.  These findings show that the Veteran's service-connected dermopathy more nearly approximates the level of disability contemplated by the 10 percent rating under DC 7806.  

Indeed, the evidence does not reflect that the Veteran's dermopathy involves 20 percent or more of his entire body or 20 percent of more of exposed areas affected; nor does the evidence reflect that his cystic lesions or dyschromia have required systemic therapy such as corticosteroids or other immunosuppressive drugs at any time to warrant a 30 percent (or higher) rating under DC 7806.  In this regard, the Board notes that, while the record shows the Veteran has used Capsaicin to treat the manifestations of his service-connected dermopathy, such treatment does not qualify as "systemic therapy," as systemic therapy involves treatment via oral or intramuscular delivery.  Indeed, "systemic" is defined as pertaining to or affecting the body as a whole, and "therapy' is defined as the treatment of disease.  See Dorland's Illustrated Medical Dictionary (31st ed. 2007 pp. 1888, 1937).  In light of the foregoing, it is clear that systemic therapy requires the use of medications and, in this case, the medications must either be corticosteroids or immunosuppressive drugs that treat the body as a whole.  As noted, Capsaicin is topical in nature only and is used for treatment of the pain the Veteran experiences as a result of his service-connected skin disability.  Therefore, the Board finds that such does not qualify as systemic therapy.

As a result of the foregoing, the Board finds that a scheduler rating in excess of 10 percent for service-connected dermopathy cannot be assigned, as the Veteran's criteria more nearly approximate the level of disability contemplated by the 10 percent rating under DC 7806.  38 C.F.R. § 4.118, DC 7806 (2015). 

The Board has considered whether staged ratings under Fenderson are appropriate for the Veteran's service-connected dermopathy; however, the Board finds that his symptomatology, while manifested on an occasional basis, has been stable in terms of severity throughout the appeals.  Indeed, there is no evidence showing that, at any time pertinent to this appeal, that the Veteran's dermopathy has covered more than five percent of his exposed skin or total body area, or that the disability has required systemic therapy.  Therefore, assigning a staged rating for such disability is not warranted.

The Board has considered whether the Veteran's service-connected dermopathy should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's dermopathy are fully contemplated by the schedular rating criteria, as the rating schedule fully contemplates the described symptomatology, including the percentage of exposed skin and total body area affected by dermopathy and the type of treatment required to manage the disability.  In this regard, the Board also notes that the rating criteria provides for ratings higher than that currently assigned based on more significant functional impairment, including a larger portion of the body affected by the skin disability and the type and frequency of the treatment provided, i.e., intermittent or constant systemic therapy and how often such therapy was required.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture. 

Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's dermopathy during the course of the appeal.  Further, the percentage rating is considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's dermopathy disability is appropriately rated as a single disability and there is no additional skin impairment (or functional impairment as a result thereof), that has not been attributed to or considered in conjunction with a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran has filed a claim seeking entitlement to a TDIU due to several of his service-connected disabilities.  See March 2011 VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.  This claim is addressed in the Remand portion of this decision; however, the Board has also considered whether entitlement to a TDIU based upon the Veteran's service-connected dermopathy disability, alone, has been raised in conjunction with the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

While the Veteran has asserted that several of his service-connected disabilities have rendered him unemployable, he has never specifically asserted that his service-connected dermopathy has interfered with his ability to secure or maintain employment.  See March 2011 VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability; see also statements from the Veteran dated November 2004, September 2005, and September 2010.  Additionally, there is no medical evidence of record that shows his service-connected dermopathy results in any significant functional impairment or impacts his ability to work.  See VA examination reports dated September 2009 and May 2012; see also April 2014 VA opinion.  Given the foregoing, the Board finds that TDIU has not been raised in conjunction with the increased rating claim for dermopathy alone, and, thus, this matter need not be discussed any further.  

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable and the Veteran's claim for a rating in excess of 10 percent for service-connected dermopathy must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (2015).  


ORDER

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for a dental disorder for purposes of compensation is denied.

Entitlement to a rating in excess of 10 percent for service-connected dermopathy is denied.  


REMAND

While the Board regrets the additional delay, review of the record reveals that additional evidentiary development is needed with respect to the claims remaining on appeal.  

In August 2010, the Board remanded the claims of entitlement to service connection for DJD of the hips and lumbar spine for various reasons, including to obtain a VA examination and opinion that addressed whether the Veteran's DJD is casually or etiologically related to his military service, developed within one year of service, or was incurred or aggravated by any of his service-connected disabilities.  In this regard, the Board noted there was evidence showing the Veteran had been diagnosed with DJD of the bilateral hips and lumbar spine.  See VA treatment records dated February 1983, July 2009, August 2009 and October 2010.  

In May 2012, a VA medical professional (registered nurse) examined the Veteran and found there was no significant hip or back pathology at that examination.  Given this evidence, the May 2012 VA examiner opined that it would be speculative to relate the Veteran's current minimal hip and back symptoms and mild degenerative changes to his military service that ended in 1970.  In making this determination, the VA examiner noted that the lumbar spine degenerative changes were normal for the Veteran's age group and that the degenerative changes in his left hip were related to his intermittent back pain and not clinically significant, as they were not symptomatic at that time.  

While the May 2012 VA examiner provided a rationale in support of her opinion, the opinion provided is deemed inadequate because it is not responsive to each question presented by the Board (particularly with respect to whether DJD of the hips and lumbar spine developed within one year of service or was secondary (incurred or aggravated by) any of his service-connected disabilities) and does not appear to consider all lay and medical evidence of record, including the competent reports of continued hip and back problems since service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2014, a different VA physician reviewed the record and stated that the evidence does not reveal an etiological relationship between the post-service lumbar spine DJD and service and that the lack of an etiological relationship also extends to his service-connected conditions, noting there was no permanent aggravation from his service-connected disabilities.  As a result, the April 2014 VA examiner stated that the diagnosed DJD is not casually or etiologically related to the Veteran's service, one year of service discharge, the period since service, and was not incurred or aggravated by any of his service-connected disabilities.  

While the April 2014 VA opinion is considered competent medical evidence, the opinion is afforded no probative value for the following reasons.  At the outset, the Board notes that the April 2014 opinion only addresses DJD of the lumbar spine, without consideration of DJD of the hips.  Therefore, an opinion is needed with respect to DJD of the hips.  See Stegall, supra.  Additionally, while the VA physician indicated that he reviewed the evidence of record, his opinions are conclusory and are not supported by an adequate rationale.  Indeed, the VA physician merely proffered his conclusions without providing a discussion of the facts and medical evidence in this case that support his conclusions, thereby rendering his opinion inadequate and triggering VA's duty to seek clarification of his opinion.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (discussing Board's duty to seek clarification of medical opinions); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Accordingly, the Board finds a remand is required to obtain an addendum opinion that addresses the likelihood that the Veteran's DJD of the hips and lumbar spine is casually or etiologically related to his military service, developed within one year of service, or was incurred or aggravated by any of his service-connected disabilities and that is based upon full consideration of all pertinent lay and medical evidence of record.  See Stegall, supra.  

The Board also finds additional development is needed with respect to the increased rating claim for service-connected glaucoma.  

In September 2009, the AOJ granted service connection for glaucoma and assigned an initial 30 percent rating, effective May 13, 2008.  Later in September 2009, the Veteran submitted a written statement which the AOJ accepted as a notice of disagreement as to the initial rating assigned to his service-connected glaucoma disability.  

In September 2011, the AOJ assigned an earlier effective date for the grant of service connection for glaucoma and awarded an initial, noncompensable rating effective from February 23, 2000.  In that decision, the AOJ also assigned an increased 30 percent rating, effective June 29, 2003, and a 40 percent rating, effective February 27, 2011.  While the September 2011 rating decision reflects that the initial noncompensable rating was assigned from February 23, 2000, the codesheet attached to the rating decision reflects that the initial rating was assigned from September 30, 1999.  

Furthermore, the most recent supplemental statement of the case (SSOC) issued in September 2014 reflects that the AOJ considered whether a compensable rating is warranted from November 20, 1998.  

Because the Veteran has disagreed with the initial rating assigned to his service-connected glaucoma disability, the accurate effective date of the initial noncompensable rating is needed in order for the Board to adequately determine the proper initial disability rating.  Indeed, in evaluating the initial disability rating, the Board must consider all evidence dated since the award of service connection.  Given the conflicting information of record regarding the effective date of the initial noncompensable rating assigned for service-connected glaucoma and, thus, the possibility that the effective dates assigned for each subsequent rating may be reported in error, the Board finds the increased rating claim for service-connected glaucoma must be remanded in order for the AOJ to identify the proper effective date of the initial rating assigned for service-connected glaucoma, as well as the proper effective date(s) for each subsequent rating(s).  

The Board finds that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the remanded claims of entitlement to service connection for degenerative joint disease of the hips and lumbar spine and an increased rating for glaucoma as the outcome of such claims may impact the TDIU claim.  Id.  Therefore, adjudication of the TDIU claim must be deferred.  

At this juncture, the Board notes that, while the most recent SSOC issued in October 2012 reflects that consideration is only given to entitlement to TDIU prior to September 1, 2010, the issue on appeal should be styled as entitlement to TDIU, to include the period before and after September 1, 2010.  

In this case, the Veteran has been awarded a total 100 percent rating for service-connected schizophrenia, as well as entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s), both effective from September 1, 2010.  See October 2012 rating decision.  It appears the AOJ recharacterized the TDIU claim on appeal based on the foregoing award.  

However, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds that a separate disability supports a TDIU rating independent of the disability for which the scheduler 100 percent disability rating is awarded.  See Bradley, 22 Vet. App. at 294; see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (the logic of Bradley suggests that if a veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability/disabilities support a TDIU rating independent of the other 100 percent disability rating.  

Because the Veteran's increased rating claim for service-connected glaucoma remains on appeal, VA must consider whether his service-connected glaucoma disability (or any other disability for which service connection is granted following the issuance of this decision) supports a TDIU rating both prior to and after the award of a total 100 percent rating for service-connected schizophrenia and entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) on September 1, 2010.  Therefore, any subsequent consideration of this issue should reflect that the issue on appeal remains as styled on the first page of this decision. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must determine the proper effective date of the initial noncompensable disability rating assigned for the Veteran's service-connected glaucoma disability.  See September 2011 rating decision and codesheet; September 2014 SSOC.  The AOJ should also ensure that the effective dates assigned for each subsequent rating is accurately reported.  

The AOJ's determination as to each appropriate effective date for each rating assigned for the service-connected glaucoma disability must be clearly documented in the claims file by way of a corrective rating decision or memorandum.  

2. Return the record to the VA examiner who offered the April 2014 opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the April 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

a. After the evidentiary record is reviewed, the examiner should provide an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent, or greater) that the Veteran's degenerative joint disease of the hips was incurred in or is otherwise related to his military service.   

b. The examiner should state whether degenerative joint disease of the hips developed within one year of service discharge.  

c. The examiner should also provide an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent, or greater) that the Veteran's degenerative joint disease of the hips was caused or is aggravated by any of his service-connected disabilities, to include service-connected left hip bursitis.  An opinion must be provided with respect to causation and aggravation.  

The examiner is asked to comment on the Veteran's assertion that his service-connected bursitis progressed into the degenerative changes he now manifests in his bilateral hips.  

In answering the foregoing, the examiner must address all lay and medical evidence of record, particularly the evidence showing that, while the Veteran's complaints of hip pain and problems were initially diagnosed as bursitis, he was diagnosed with degenerative joint disease of both hips as early as February 1983.  The examiner must also consider the medical evidence suggesting that the Veteran's hip problems are related to his lumbar spine problems, with a discussion as to whether this assessment is valid and supported by the evidence of record.  See May 2012 VA hip examination report.  

d. The examiner should provide an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent, or greater) that the Veteran's degenerative joint disease of the lumbar spine was incurred in or is otherwise related to his military service or developed within one year of service discharge.  

In answering the foregoing, the examiner should consider the May 1968 service treatment record that shows the Veteran reported feeling a sharp pain down his back after digging bunkers with a pick axe.  

e. The examiner should state whether degenerative joint disease of the lumbar spine developed within one year of service discharge.  

f. The examiner should also provide an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent, or greater) that the Veteran's degenerative joint disease of the lumbar spine was caused or is aggravated by any of his service-connected disabilities, to include service-connected left hip bursitis.  An opinion must be provided with respect to causation and aggravation.  

g. In answering each of the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.  

h. A rationale must be provided for any opinion offered.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the claims remaining on appeal, including entitlement to TDIU, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


